    

EXHIBIT 10.2
CHANGE IN CONTROL
SEVERANCE AGREEMENT
This CHANGE IN CONTOL SEVERANCE AGREEMENT (this “Agreement”), dated and
effective as of this 1st day of January, 2014 (the “Effective Date”) is made and
entered into by and between Cliffs Natural Resources Inc., an Ohio corporation
(the “Company”), and _____________________ (the “Executive”).


WITNESSETH:
WHEREAS, the Executive is a key employee of the Company or one or more of its
Subsidiaries who is expected to make major contributions to the short‑ and
long‑term profitability, growth and financial strength of the Company;
WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control (as defined below) exists;
WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain minimum severance
benefits for certain of its executives, including the Executive, applicable in
the event of a Change in Control;
WHEREAS, the Company wishes to ensure that its executives are not distracted
from discharging their duties in respect of a proposed or actual transaction
involving a Change in Control; and
WHEREAS, the Company desires to provide additional inducement for the Executive
to continue to remain in the employ of the Company.
NOW, THEREFORE, the Company and the Executive agree as follows:
1.
Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a)
“Base Pay” means the Executive’s annual base salary rate as in effect from time
to time.

(b)
“Board” means the Board of Directors of the Company.

(c)
“Cause” means that, prior to any termination pursuant to Section 3(a) or (b),
the Executive shall have committed:

(i)
and been convicted of a criminal violation involving fraud, embezzlement or
theft in connection with his duties or in the course of his employment with the
Company or any Subsidiary;


1    

--------------------------------------------------------------------------------



(ii)
intentional wrongful damage to property of the Company or any Subsidiary;

(iii)
intentional wrongful disclosure of secret processes or confidential information
of the Company or any Subsidiary; or

(iv)
intentional wrongful engagement in any Competitive Activity;

and any such act shall have been demonstrably and materially harmful to the
Company or any Subsidiary. For purposes of this Agreement, no act or failure to
act on the part of the Executive shall be deemed “intentional” if it was due
primarily to an error in judgment or negligence, but shall be deemed
“intentional” only if done or omitted to be done by the Executive not in good
faith and without reasonable belief that the Executive’s action or omission was
in the best interest of the Company or Subsidiary, as applicable.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three quarters of the Board then in office at
a meeting of the Board called and held for such purpose, after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive’s counsel (if the Executive chooses to have counsel present at such
meeting), to be heard before the Board, finding that, in the good faith opinion
of the Board, the Executive had committed an act constituting “Cause” as herein
defined and specifying the particulars thereof in detail. Nothing herein will
limit the right of the Executive or his beneficiaries to contest the validity or
propriety of any such determination.
(d)
“Change in Control” means:

(i)
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 1(d)(i), the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company or (D) any acquisition
pursuant to a transaction that complies with Sections (1)(d)(iii)(A),
(1)(d)(iii)(B) and (1)(d)(iii)(C), below;

(ii)
individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such


2    

--------------------------------------------------------------------------------



individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;
(iii)
consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

(iv)
approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, with respect to any compensation hereunder (i)
that is subject to Code Section 409A and (ii) for which a Change in Control
would accelerate the timing of payment thereunder, the term “Change in Control”
shall mean a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the Company, each as defined in Code
Section 409A and authoritative guidance thereunder, but only to the extent
inconsistent with

3    

--------------------------------------------------------------------------------



the above definition and as determined by the Company to be necessary to avoid
the incurrence of tax penalties under Code Section 409A.
(e)
“Code” shall mean the Internal Revenue Code of 1986 and regulations thereunder,
both as amended from time to time.

(f)
“Competitive Activity” means the Executive’s participation, without the written
consent of an officer of the Company, in the management of any business
enterprise if such enterprise engages in substantial and direct competition with
the Company and such enterprise’s sales of any product or service competitive
with any product or service of the Company amounted to at least 10% of the
Company’s net sales for its most recently completed fiscal year. “Competitive
Activity” will not include (i) the ownership of less than 5% of the securities
in any such enterprise and/or the exercise of rights appurtenant thereto or (ii)
participation in the management of any such enterprise other than in connection
with the competitive operations of such enterprise.

(g)
“Controlled Group” means the Company and all other persons or entities that
would be considered a single employer under Code Section 414(b) and/or 414(c)
provided that in such Code Sections “50%” shall be used wherever “80%” appears,
but only during the periods any such corporation, business organization or
member would be so considered under Code Section 414(b) and/or 414(c).

(h)
“Continuation Period” means the three-year period commencing on the date of the
Executive’s Separation from Service.

(i)
“Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income, incentive
compensation and/or welfare benefit policies, plans, programs or arrangements in
which the Executive is entitled to participate, including without limitation any
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self‑insured by the Company or a Subsidiary), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans, programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by the
Company or a Subsidiary, providing perquisites, benefits and service credit for
benefits at least as great in value in the aggregate as are payable thereunder
prior to a Change in Control.

(j)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(k)
“Good Reason” means the initial occurrence, without the Executive’s consent, of
one or more of the following events:

(i)
a material diminution in his Base Pay;



(ii)
a material diminution in his authority, duties or responsibilities;




4    

--------------------------------------------------------------------------------



(iii)
a material change in the geographic location at which he must perform services;



(iv)
a material reduction in his Incentive Pay opportunity; and



(v)
any other action or inaction that constitutes a material breach by his employer
of the employment agreement, if any, under which he provides services;



provided, however, that “Good Reason” shall not be deemed to exist unless:


(A)
the Executive has provided notice to his employer of the existence of one or
more of the conditions listed in (i) through (v) above within 90 days after the
initial occurrence of such condition or conditions; and



(B)
such condition or conditions have not been cured by his employer within 30 days
after receipt of such notice.



(l)
“Incentive Pay” means an annual bonus, incentive or other payment of
compensation, in addition to Base Pay, made or to be made in regard to services
rendered in any year or other period pursuant to any bonus, incentive,
profit‑sharing, performance, discretionary pay or similar agreement, policy,
plan, program or arrangement (whether or not funded) of the Company or a
Subsidiary, or any successor thereto.

(m)
“Parent” shall mean the entity that owns at least 50% of the total fair market
value and total voting power of the Controlled Group member that employs the
Executive.

(n)
“Protection Period” means the period of time commencing on the date of the first
occurrence of a Change in Control and continuing until the earlier of (i) the
second anniversary of the occurrence of the Change in Control, or (ii) the
Executive’s death.

(o)
“Retirement Plans” means the Company defined benefit pension plan, supplemental
executive retirement, excess benefits and retiree medical, life and similar
benefit plans providing retirement perquisites, benefits and service credit for
benefits at least as great in value in the aggregate as are payable thereunder
prior to a Change in Control.

(p)
“Separation from Service” means the Executive’s separation from service within
the meaning of Code Section 409A with the Company and all members of the
Controlled Group, for any reason, including without limitation, quit, discharge,
or retirement, or a leave of absence (including military leave, sick leave, or
other bona fide leave of absence such as temporary employment by the government
if the period of such leave exceeds the greater of six months or the period for
which the Executive’s right to reemployment is provided either by statute or by
contract). “Separation from Service” also means the permanent decrease in the
Executive’s service for the Company and all Controlled Group members to a level
that is no more than 20% of its prior level. For this purpose, whether a
Separation from


5    

--------------------------------------------------------------------------------



Service has occurred is determined based on whether it is reasonably anticipated
that no further services as an employee will be performed by the Executive after
a certain date or that the level of bona fide services the Executive will
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than 20% of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services if the
Executive has been providing services less than 36 months).
(q)
“Severance Compensation” means the severance pay and other benefits provided by
Sections 4(a) and (b).

(r)
“Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the outstanding capital or profits interests or
Voting Stock.

(s)
“Supplemental Retirement Plan” or “SRP” means the Cliffs Natural Resources Inc.
Supplemental Retirement Benefit Plan (as Amended and Restated as of December 1,
2006), as it may be amended prior to a Change in Control, and modified as
provided in Annex A.

(t)
“Term” means the period commencing as of January 1, 2014 and expiring as of the
later of (i) the close of business on December 31, 2016, or (ii) the expiration
of the Protection Period; provided, however, that (A) on January 1, 2015, and
each January 1 thereafter, the Term will automatically be extended for one
additional year unless, not later than ninety (90) days prior to the date of any
such extension, the Company or the Executive shall have given notice that it or
the Executive, as the case may be, does not wish to have the Term extended and
(B) subject to the last sentence of Section 10, if, prior to a Change in
Control, the Executive ceases for any reason to be an Officer of the Company and
any Subsidiary, thereupon without further action the Term shall be deemed to
have expired and this Agreement will immediately terminate upon such cessation
and be of no further effect.

(u)
“Voting Stock” means securities of the Company entitled to vote generally in the
election of directors.

2.
Operation of Agreement. This Agreement will be effective and binding immediately
upon its execution, but, anything in this Agreement to the contrary
notwithstanding, this Agreement will not be operative unless and until a Change
in Control occurs. Upon the occurrence of a Change in Control at any time during
the course of the Term, without further action, this Agreement shall become
immediately operative, including without limitation, under the circumstances
described in the last sentence of Section 10, notwithstanding that the Term may
have theretofore terminated.

3.
Termination Following a Change in Control.

(a)
In the event of the occurrence of a Change in Control, the Executive’s
employment may be terminated by the Company or a Subsidiary during the
Protection Period and the Executive shall be entitled to the benefits provided
by Section 4 unless such termination is the result of the occurrence of one or
more of the following events:


6    

--------------------------------------------------------------------------------



(i)
The Executive’s death;

(ii)
If the Executive becomes permanently disabled within the meaning of, and begins
actually to receive disability benefits pursuant to, the long‑term disability
plan in effect for, or applicable to, the Executive immediately prior to the
Change in Control; or

(iii)
Cause.

If, during the Protection Period, the Executive’s employment is terminated by
the Company or any Subsidiary other than pursuant to Section 3(a)(i), 3(a)(ii)
or 3(a)(iii), the Executive will be entitled to the benefits provided by Section
4 hereof.
(b)
The Executive may terminate employment with the Company and any Subsidiary for
Good Reason during the Protection Period with the right to Severance
Compensation as provided in Section 4.

(c)
A termination by the Company pursuant to Section 3(a) or by the Executive
pursuant to Section 3(b) will not affect any rights that the Executive may have
pursuant to any agreement, policy, plan, program or arrangement of the Company
or Subsidiary providing Employee Benefits, which rights shall be governed by the
terms thereof, except for any rights to severance compensation to which the
Executive may be entitled upon Separation from Service under any severance pay
policy, plan, program or arrangement of the Company, which rights shall, during
the Protection Period, be superseded by this Agreement.

4.
Severance Compensation.

(a)
If, following the occurrence of a Change in Control, the Company or Subsidiary
terminates the Executive’s employment during the Protection Period other than
pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii), or if the Executive
terminates his employment during the Protection Period pursuant to Section 3(b),
the Company will pay to the Executive the amounts described in Annex A at the
times and in the manner described therein.

(b)
Without limiting the rights of the Executive at law or in equity, if the Company
fails to make any payment or provide any benefit required to be made or provided
hereunder on a timely basis, the Company will pay interest on the amount or
value thereof at an annualized rate of interest equal to the so‑called composite
“prime rate” as quoted from time to time during the relevant period in the
Midwest Edition of The Wall Street Journal, plus 2%. Such interest will be
payable as it accrues on demand, but in all cases shall be paid within 2-1/2
months after the end of the Executive’s taxable year in which it accrues. Any
change in such prime rate will be effective on and as of the date of such
change.

(c)
Notwithstanding any provision of this Agreement to the contrary, the parties’
respective rights and obligations under this Section 4 and under Sections 5, 6,
7, 8, the last sentence of Section 9, 10, 11 and Annex A, and any other
provision of this Agreement that by its terms applies following any termination
or expiration of this Agreement or the Executive’s Separation from Service
following a Change in


7    

--------------------------------------------------------------------------------



Control, will survive any termination or expiration of this Agreement or the
Executive’s Separation from Service following a Change in Control for any reason
whatsoever.
(d)
No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment following his Separation from Service and that the non-competition
covenant contained in Section 7 will further limit the employment opportunities
for the Executive. In addition, the Company acknowledges that its severance pay
plans applicable in general to its salaried employees do not provide for
mitigation, offset or reduction of any severance payment received thereunder.
Accordingly, the payment of the Severance Compensation by the Company to the
Executive in accordance with the terms of this Agreement is hereby acknowledged
by the Company to be reasonable, and the Executive will not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor will any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on the part of the Executive hereunder or otherwise, except
as expressly provided in Paragraphs (2) and (3) of Annex A.

5.
Payments not Considered for Other Benefits, etc. Payments made pursuant to
Paragraphs (1) and (6) of Annex A will be counted for purposes of determining
benefits under the SRP, but will not be counted for purposes of any other
employee benefit plan. All other payments under this Agreement, including the
legal fee and expense reimbursement provided under Section 6 and reimbursements
for outplacement counseling provided under Paragraph (9) of Annex A will not be
counted for any purpose under any employee benefit plan of the Company. Such
payments and payments of severance pay will not be made from any benefit plan
funds, and shall constitute an unfunded unsecured obligation of the Company.

6.
Legal Fees and Expenses.

(a)
It is the intent of the Company that the Executive not be required to incur
legal fees and the related expenses associated with the interpretation,
enforcement or defense of the Executive’s rights under this Agreement by
litigation or otherwise because the cost and expense thereof would substantially
detract from the benefits intended to be extended to the Executive hereunder.
Accordingly, if it should appear to the Executive that the Company has failed to
comply with any of its obligations under this Agreement or in the event that the
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, the Executive the
benefits provided or intended to be provided to the Executive hereunder, the
Company irrevocably authorizes the Executive from time to time to retain counsel
of the Executive’s choice, at the expense of the Company as hereafter provided,
to advise and represent the Executive in connection with any such
interpretation, enforcement or defense, including without limitation the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any Director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction. Notwithstanding any existing
or prior attorney‑client relationship between the Company and such counsel, the
Company irrevocably consents to the


8    

--------------------------------------------------------------------------------



Executive’s entering into an attorney‑client relationship with such counsel, and
in that connection the Company and the Executive agree that a confidential
relationship shall exist between the Executive and such counsel. Without respect
to whether the Executive prevails, in whole or in part, in connection with any
of the foregoing, the Company will pay and be solely financially responsible for
any and all attorneys’ and related fees and expenses incurred by the Executive
in connection with any of the foregoing, which fees shall be paid within five
days of the day the Executive submits to the Company an invoice from such
counsel for the fees and expenses, which invoice shall be submitted no later
than five days prior to the end of the taxable year of the Executive following
the year in which the expenses were incurred.
(b)
To ensure that the provisions of this Agreement can be enforced by the
Executive, certain trust arrangements (“Trusts”) have been established between
KeyBank National Association, as Trustee (“Trustee”), and the Company. Each of
Trust Agreement No. 1 (Amended and Restated Effective June 1, 1997, as amended)
(“Trust Agreement No. 1”), Amended and Restated Trust Agreement No. 2 (Effective
October 15, 2002, as amended) (“Trust Agreement No. 2”), and Trust Agreement No.
7 dated April 9, 1991, as amended (“Trust Agreement No. 7”), as it may be
subsequently amended and/or restated, between the Trustee and the Company, sets
forth the terms and conditions relating to payment from Trust Agreement No. 1 of
compensation, pension benefits and other benefits pursuant to the Agreement owed
by the Company, payment from Trust Agreement No. 2 for attorneys’ fees and
related fees and expenses pursuant to Section 6(a) hereof owed by the Company,
and payment from Trust Agreement No. 7 of pension benefits owed by the Company.
The Executive shall make demand on the Company for any payments due the
Executive pursuant to Section 6(a) hereof prior to making demand therefor on the
Trustee under Trust Agreement No. 2.

(c)
Upon the earlier to occur of (i) a Change in Control or (ii) a declaration by
the Board that a Change in Control is imminent, the Company shall promptly to
the extent it has not previously done so, and in any event within five (5)
business days:

(A)
transfer to the Trustee to be added to the principal of the Trust under Trust
Agreement No. 1 a sum equal to (I) the present value on the date of the Change
in Control (or on such fifth business day if the Board has declared a Change in
Control to be imminent) of the payments to be made to the Executive under the
provisions of Annex A, such present value to be computed using the assumptions
set forth in Annex A hereof less (II) the balance in the Executive’s accounts
provided for in Trust Agreement No. 1 as of the most recent completed valuation
thereof, as certified by the Trustee under Trust Agreement No. 1 less (III) the
balance in the Executive’s accounts provided for in Trust Agreement No. 7 as of
the most recently completed valuation thereof, as certified by the Trustee under
Trust Agreement No. 7; provided, however, that if the Trustee under Trust
Agreement No. 1 and/or Trust Agreement No. 7 does not so certify by the end of
the fourth (4th) business day after the earlier of such Change in Control or
declaration, then the balance of such respective account shall be deemed to be
zero. Any payments of compensation, pension or other


9    

--------------------------------------------------------------------------------



benefits by the Trustee pursuant to Trust Agreement No. 1 or Trust Agreement No.
7 shall, to the extent thereof, correspondingly discharge the Company’s
obligation to pay compensation, pension and other benefits hereunder; and
(B)
transfer to the Trustee to be added to the principal of the Trust under Trust
Agreement No. 2 the sum of TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000) less
any principal in such Trust on such fifth business day. Any payments of the
Executive’s attorneys’ and related fees and expenses by the Trustee pursuant to
Trust Agreement No. 2 shall, to the extent thereof, correspondingly discharge
the Company’s obligation hereunder. The Executive understands and acknowledges
that the entire corpus of the Trust under Trust Agreement No. 2 will be $250,000
and that said amount will be available to discharge not only the obligations of
the Company to the Executive under Section 6(a) hereof, but also similar
obligations of the Company to other executives and employees under similar
provisions of other agreements and plans.

7.
Competitive Activity; Confidentiality; Nonsolicitation.

(a)
During the Term and for the duration of the Continuation Period, if the
Executive shall have received or shall be receiving benefits under Section 4,
the Executive shall not, without the prior written consent of the Company, which
consent shall not be unreasonably withheld, engage in any Competitive Activity.

(b)
During the Term, the Company agrees that it will disclose to the Executive its
confidential or proprietary information (as defined in this Section 7(b)) to the
extent necessary for the Executive to carry out his obligations to the Company.
The Executive hereby covenants and agrees that he will not, without the prior
written consent of the Company, during the Term or thereafter disclose to any
person not employed by the Company, or use in connection with engaging in
competition with the Company, any confidential or proprietary information of the
Company. For purposes of this Agreement, the term “confidential or proprietary
information” will include all information of any nature and in any form that is
owned by the Company and that is not publicly available (other than by the
Executive’s breach of this Section 7(b)) or generally known to persons engaged
in businesses similar or related to those of the Company. Confidential or
proprietary information will include, without limitation, the Company’s
financial matters, customers, employees, industry contracts, strategic business
plans, product development (or other proprietary product data), marketing plans,
and all other secrets and all other information of a confidential or proprietary
nature. For purposes of the preceding two sentences, the term “Company” will
also include any Subsidiary (collectively, the “Restricted Group”). The
foregoing obligations imposed by this Section 7(b) will not apply (i) during the
Term, in the course of the business of and for the benefit of the Company, (ii)
if such confidential or proprietary information will have become, through no
fault of the Executive, generally known to the public or (iii) if the Executive
is required by law to make disclosure (after giving the Company notice and an
opportunity to contest such requirement).


10    

--------------------------------------------------------------------------------



(c)
The Executive hereby covenants and agrees that during the Term and for the
duration of the Continuation Period, the Executive will not, without the prior
written consent of the Company, which consent shall not unreasonably be
withheld, on behalf of the Executive or on behalf of any person, firm or
company, directly or indirectly, attempt to influence, persuade or induce, or
assist any other person in so persuading or inducing, any employee of the
Restricted Group to give up, or to not commence, employment or a business
relationship with the Restricted Group.

(d)
The Executive further agrees that he shall return, within 10 days of the
effective date of his termination as an employee of the Company and any
Subsidiary, in good condition, all property of the Company and any Subsidiary
then in his possession, including, without limitation, whether in hard copy or
in media (i) property, documents and/or all other materials (including copies,
reproductions, summaries and/or analyses) which constitute, refer or relate to
confidential or proprietary information of the Company or any Subsidiary, (ii)
keys to property of the Company or any Subsidiary, (iii) files and (iv)
blueprints or other drawings.

(e)
The Executive further acknowledges and agrees that his obligation of
confidentiality shall survive until and unless such confidential or proprietary
information of the Company or any Subsidiary shall have become, through no fault
of the Executive, generally known to the public or the Executive is required by
law (after providing the Company with notice and opportunity to contest such
requirement) to make disclosure. The Executive’s obligations under this Section
are in addition to, and not in limitation or preemption of, all other
obligations of confidentiality which the Executive may have to the Company and
any Subsidiary under general legal or equitable principles or statutes.

(f)
During the term and for the duration of the Continuation Period, the Executive
further agrees that he will not, directly or indirectly:

(i)
induce or attempt to induce customers, business relations or accounts of the
Company or any of the Subsidiaries to relinquish their contracts or
relationships with the Company or any of the Subsidiaries; or



(ii)
solicit, entice, assist or induce other employees, agents or independent
contractors to leave the employ of the Company or any of the Subsidiaries or to
terminate their engagements with the Company and/or any of the Subsidiaries or
assist any competitors of the Company or any of the Subsidiaries in securing the
services of such employees, agents or independent contractors.



8.
Release. Receipt of Severance Compensation and other benefits or amounts by the
Executive under this Agreement, to the extent representing new or additional
amounts and/or rights, is conditioned upon the Executive executing and
delivering to the Company a release substantially in the form provided in
Exhibit A. Such release must be executed and delivered by no later than the
fifth day following the expiration of the 21-day period referred to in Paragraph
5(c) of Exhibit A, and no payment of any Severance will be made until the
expiration of the 7-day revocation period referred to in Paragraph 5(d) of
Exhibit A.


11    

--------------------------------------------------------------------------------



9.
Employment Rights. Nothing expressed or implied in this Agreement shall create
any right or duty on the part of the Company, a Subsidiary or the Executive to
have the Executive remain in the employment of the Company or a Subsidiary at
any time prior to or following a Change in Control. Any Separation from Service
of the Executive or the removal of the Executive from his office or position in
the Company or a Subsidiary prior to a Change in Control shall be deemed to be a
Separation from Service of the Executive after a Change in Control for all
purposes of this Agreement, but only if such Separation from Service occurs: (a)
during the one-year period preceding a Change in Control; or (b) following the
commencement of any discussion with any third person that ultimately resulted in
Change in Control.

10.
Withholding of Taxes. The Company may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

11.
Section 280G.

(a)
Anything in this Agreement to the contrary notwithstanding, in the event that
the Accounting Firm shall determine that receipt of all Payments would subject
the Executive to tax under Code Section 4999, the Accounting Firm shall
determine whether some amount of Agreement Payments meets the definition of
“Reduced Amount.” If the Accounting Firm determines that there is a Reduced
Amount, then the aggregate Agreement Payments shall be reduced to such Reduced
Amount.

(b)
If the Accounting Firm determines that the aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof, and the
Executive may then elect, in his or her sole discretion, which and how much of
the Agreement Payments shall be eliminated or reduced (as long as after such
election the present value of the aggregate Agreement Payments equals the
Reduced Amount); provided, that the Executive shall not be permitted to elect to
reduce any Agreement Payment that constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A, and shall advise the Company in
writing of his or her election within ten days of his or her receipt of notice.
If no such election is made by the Executive within such ten day period, the
Company shall reduce the Agreement Payments in the following order: (1)
Agreement Payments which do not constitute “nonqualified deferred compensation
subject to Code Section 409A shall be reduced first; and (2) all other Agreement
Payments shall then be reduced, in each case as follows: (i) cash payments shall
be reduced before non-cash payments and (ii) payments to be made on a later
payment date shall be reduced before payments to be made on an earlier payment
date. All determinations made by the Accounting Firm under this Section 11 shall
be binding upon the Company and the Executive and shall be made within 60 days
of the Executive’s Separation from Service. In connection with making
determinations under this Section 12, the Accounting Firm shall take into
account the value of any reasonable compensation for services to be rendered by
the Executive before or after the Change in Control, including any
non-competition provisions that may apply to the Executive and the Company shall
cooperate in the valuation of any such services, including any non-competition
provisions.


12    

--------------------------------------------------------------------------------



(c)
As a result of the uncertainty in the application of Code Section 4999 at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (each, an “Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of the Executive pursuant to this Agreement could have been so paid
or distributed (each, an “Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder. In the event that the Accounting
Firm, based upon the assertion of a deficiency by the Internal Revenue Service
against either the Company or the Executive which the Accounting Firm believes
has a high probability of success determines that an Overpayment has been made,
any such Overpayment paid or distributed by the Company to or for the benefit of
the Executive shall be repaid by the Executive to the Company together with
interest at the applicable federal rate provided for in Code Section 7872(f)(2);
provided, however, that no such repayment shall be required if and to the extent
such deemed repayment would not either reduce the amount on which the Executive
is subject to tax under Code Section 1 and Code Section 4999 or generate a
refund of such taxes. In the event that the Accounting Firm, based upon
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive together with interest at the applicable
federal rate provided for in Code Section 7872(f)(2).

(d)
All fees and expenses of the Accounting Firm in implementing the provisions of
this Section 11 shall be borne by the Company.

(e)
Definitions. The following terms shall have the following meanings for purposes
of this Section 11.

(i)
A “Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Code Section 280G(b)(2)) to or for the benefit of the
Executive, whether paid or payable pursuant to this Agreement or otherwise;

(ii)
“Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this Section 11);

(iii)
“Net After-Tax Receipt” shall mean the present value of a Payment net of all
taxes imposed on the Executive with respect thereto under Code Sections 1 and
4999 and under applicable state and local laws, determined by applying the
highest marginal rate under Code Section 1 and under state and local laws which
applied to the Executive’s taxable income for the immediately preceding taxable
year, or such other rate(s) as the Executive shall certify, in the Executive’s
sole discretion, as likely to apply to the Executive in the relevant tax
year(s);


13    

--------------------------------------------------------------------------------



(iv)
“Accounting Firm” shall mean Grant Thornton LLP, or such other nationally
recognized certified public accounting firm as may be designated by the
Executive;

(v)
“Reduced Amount” shall mean the amount of Agreement Payments that (x) has a
present value that is less than the present value of all Agreement Payments and
(y) results in aggregate Net After-Tax Receipts for all Payments that are
greater than the Net After-Tax Receipts for all Payments that would result if
the aggregate present value of Agreement Payments were any other amount that is
less than the present value of all Agreement Payments.

12.
Successors and Binding Agreement.

(a)
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
of the business or assets of the Company, by agreement in form and substance
reasonably satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

(b)
This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c)
This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
12(a) and 12(b). Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by the Executive’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 12(c), the Company shall have no liability to
pay any amount so attempted to be assigned, transferred or delegated.

(d)
The obligation of the Company to make payments and/or provide benefits hereunder
shall represent an unsecured obligation of the Company.

(e)
The Company recognizes that each Executive will have no adequate remedy at law
for breach by the Company of any of the agreements contained herein and, in the
event of any such breach, the Company hereby agrees and consents that each
Executive shall be entitled to a decree of specific performance, mandamus or
other


14    

--------------------------------------------------------------------------------



appropriate remedy to enforce performance of obligations of the Company under
this Agreement.
13.
Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to the Company (to the attention of the Executive Vice President,
Human Resources of the Company) at its principal executive office and to the
Executive at his last known address on the Company’s books and records, or to
such other address as any party may have furnished to the other in writing and
in accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

14.
Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of such State.

15.
Validity. If any provision of this Agreement or the application of any provision
hereof to any person or circumstances is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstances will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

16.
Administration of this Agreement

(a)
In General: This Agreement shall be administered by the Company.

(b)
Delegation of Duties: The Company may delegate any of its administrative duties,
including, without limitation, duties with respect to the processing, review,
investigation, approval and payment of Severance Compensation under this
Agreement, and any severance pay generally, to named administrator or
administrators.

(c)
Regulations: The Company shall promulgate any rules and regulations it deems
necessary in order to carry out the purposes of this Agreement or to interpret
the terms and conditions of this Agreement; provided, however, that no rule,
regulation or interpretation shall be contrary to the provisions of this
Agreement.

(d)
Claims Procedure: The Company shall determine the rights of any claimant to any
Severance Compensation hereunder. Any claimant who believes that he has not
received any benefit under this Agreement to which he believes he is entitled,
may file a claim in writing with the Executive Vice President, Human Resources.
The Company shall, no later than 90 days after the receipt of a claim, either
allow or deny the claim by written notice to the claimant. If a claimant does
not receive written notice of the Company’s decision on his claim within such
90-day period, the claim shall be deemed to have been denied in full.


15    

--------------------------------------------------------------------------------



A denial of a claim by the Company, wholly or partially, shall be written in a
manner calculated to be understood by the claimant and shall include:


(i)
the specific reason or reasons for the denial;

(ii)
specific reference to pertinent provisions of this Agreement on which the denial
is based;

(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv)
an explanation of the claim review procedure.

A claimant whose claim is denied (or his duly authorized representative) may,
within 30 days after receipt of denial of his claim, request a review of such
denial by the Company by filing with the Secretary of the Company a written
request for review of his claim. If the claimant does not file a request for
review with the Company within such 30-day period, the claimant shall be deemed
to have acquiesced in the original decision of the Company on his claim. If a
written request for review is so filed within such 30-day period, the Company
shall conduct a full and fair review of such claim. During such full review, the
claimant shall be given the opportunity to review documents that are pertinent
to his claim and to submit issues and comments in writing. The Company shall
notify the claimant of its decision on review within 60 days after receipt of a
request for review. Notice of the decision on review shall be in writing. If the
decision on review is not furnished to the claimant within such 60-day period,
the claim shall be deemed to have been denied on review.


(e)
Revocability of Action: Any action taken by the Company with respect to the
rights or benefits under this Agreement of the Executive shall be revocable by
the Company as to payments or distributions not yet made to such person, and
acceptance of Severance Compensation under this Agreement constitutes acceptance
of and agreement to the Company making any appropriate adjustments in future
payments or distributions to such person to offset any excess or underpayment
previously made to him.

(f)
Requirement of Receipt: Upon receipt of any Severance Compensation hereunder,
the Company reserves the right to require any Executive to execute a receipt
evidencing the amount and payment of such Severance Compensation.

17.
Amendment and Termination. The Company reserves the right, except as hereinafter
provided, at any time and from time to time, to amend, modify, change or
terminate this Agreement and/or any action by the Compensation and Organization
Committee of the Company’s Board of Directors relating thereto, including any
Annex or Exhibit thereto; provided, however, that any such amendment,
modification, change or termination that adversely affects the rights of the
Executive under this Agreement may not be made without the written consent of
the Executive; and provided further that any such amendment or termination shall
be made only if permitted in accordance with the requirements of Code Section
409A.


16    

--------------------------------------------------------------------------------



18.
Other Plans, etc. If the terms of this Agreement are inconsistent with the
provisions of any other plan, program, contract or arrangement of the Company or
any Subsidiary, to the extent such plan, program, contract or arrangement may be
amended by the Company or a Subsidiary, the terms of this Agreement will be
deemed to so amend such plan, program, contract or arrangement, and the terms of
this Agreement will govern.

19.
Construction. The masculine gender, when used in this Agreement, shall be deemed
to include the feminine gender and the singular number shall include the plural,
unless the context clearly indicates to the contrary.

20.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

21.
Section 409A. The amounts payable under this Agreement are intended to be exempt
or excluded from the application of Code Section 409A, or are otherwise intended
to avoid the incurrence of tax penalties under Code Section 409A and, with
respect to amounts payable under this Agreement that are subject to Code Section
409A, this Agreement shall in all respects be administered in accordance with
Code Section 409A. Each payment under this Agreement shall be treated as a
separate payment for purposes of Code Section 409A. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement. Notwithstanding anything herein to the contrary,
in the event that the Executive is a “specified employee” within the meaning of
Code Section 409A (as determined in accordance with the methodology established
by the Company as in effect on the Separation from Service) (a “Specified
Employee”), amounts and benefits that constitute “nonqualified deferred
compensation” within the meaning of Code Section 409A that would otherwise be
payable and or provided under this Agreement during the six-month period
immediately following the Separation from Service shall instead be paid, with
interest determined as of the Separation from Service, or provided, on the first
business day after the date that is six months following the Executive’s
Separation from Service (the “Delayed Payment Date”). If the Executive dies
following the Separation from Service and prior to the payment of the any
amounts delayed on account of Code Section 409A, such amounts shall be paid to
the personal representative of the Executive’s estate within 30 days after the
date of the Executive’s death. All reimbursements and in-kind benefits provided
under this Agreement that constitute “nonqualified deferred compensation” within
the meaning of Code Section 409A shall be made or provided in accordance with
Code Section 409A, including, without limitation, that (i) in no event shall
reimbursements by the Company under this Agreement be made later than the end of
the calendar year next following the calendar year in which the applicable fees
and expenses were incurred, provided, that the Executive shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (ii) the amount of in-kind benefits that the Company is obligated
to pay or provide in any given calendar year (other than medical reimbursements
described in Treas. Reg. § 1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind
benefits that the Company is obligated to pay or provide in any other calendar
year; (iii) the Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if


17    

--------------------------------------------------------------------------------



longer, through the 20th anniversary of the Effective Date). Prior to the Change
in Control but within the time period permitted by the applicable Treasury
Regulations (or such later time as may be permitted under Code Section 409A or
any IRS or Department of Treasury rules or other guidance issued thereunder),
the Company may, in consultation with the Executive, modify the Agreement, in
the least restrictive manner necessary and without any diminution in the value
of the payments to the Executive, in order to avoid the incurrence of tax
penalties under Code Section 409A.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.


CLIFFS NATURAL RESOURCES INC.
 
 
By:
 
 
 
 
 
Date
 
 
 
[Name]
 
Date




18    

--------------------------------------------------------------------------------

    

CLIFFS NATURAL RESOURCES INC.
SEVERANCE AGREEMENT
ANNEX A
Severance Compensation
(1)A lump sum payment in an amount equal to the number of years in the
Continuation Period multiplied by the sum of (A) Base Pay (at the highest rate
in effect during the 5-year period prior to the Executive’s Separation from
Service), plus (B) Incentive Pay (in an amount equal to not less than the
greatest of (i) the target bonus and/or target award opportunity for the fiscal
year immediately preceding the year in which the Change in Control occurs, (ii)
the target bonus and/or target award opportunity for the fiscal year in which
the Change in Control occurs or (iii) the target bonus and/or target award
opportunity for the fiscal year in which the Executive’s Separation from Service
occurs). Such payment shall be made by the later of ten (10) business days after
the Executive’s Separation from Service or the end of the seven (7) day
revocation period described in Paragraph 5(d) of Exhibit A.
(2)During the Continuation Period, the Company will arrange to provide the
Executive with medical and dental benefits that are the same as those that the
Executive was receiving or entitled to receive immediately prior to the
Executive’s Separation from Service (or, if greater, immediately prior to the
Change in Control); provided, however, that if such medical and dental benefits
are subject to income tax, the reimbursement of an eligible expense shall be
made on or before the last day of the Executive’s taxable year following the
taxable year in which the medical or dental expense was incurred. Without
otherwise limiting the purposes or effect of Section 4(d) of the Agreement, the
medical and dental benefits otherwise receivable by the Executive pursuant to
this Paragraph 2 will be reduced to the extent comparable medical and dental
benefits are actually received by the Executive from another employer during the
Continuation Period following the Executive’s Separation from Service, and any
such benefits actually received by the Executive shall be reported by the
Executive to the Company.
(3)For the Continuation Period, the Company will arrange to provide the
Executive with Employee Benefits that are welfare benefits, other than medical
and dental benefits covered by Paragraph (2) (such “welfare benefits” by their
nature exclude stock option, performance share, performance unit, stock
purchase, stock appreciation or similar compensatory or incentive benefits),
that are the same as those that the Executive was receiving or entitled to
receive immediately prior to the Executive’s Separation from Service (or, if
greater, immediately prior to the Change in Control); provided, however, that if
such welfare benefits are subject to income tax, the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during the Executive’s taxable
year may not affect the expenses eligible for reimbursement, or in-kind benefits
to be provided, in any other taxable year and the reimbursement of an eligible
expense shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the welfare benefit expense was incurred.
Without otherwise limiting the purposes or effect of Section 4(d) of the
Agreement, Employee Benefits otherwise receivable by the Executive pursuant to
this Paragraph (3) will be reduced to the extent comparable welfare benefits are
actually received by the Executive from another employer during the Continuation
Period following the Executive’s Separation from Service, and any such benefits
actually received by the Executive shall be reported by the Executive to the
Company. Notwithstanding the foregoing to the contrary, no such Employee
Benefits that are not excludable from the income of the Executive and are in
excess of the then current dollar limit set forth in Code Section 402(g)(1)(B)
shall be payable during the first six (6) months after the Separation from
Service of the Executive. To the extent that amounts would have

Annex A-1

--------------------------------------------------------------------------------




been payable during such six (6) month period in excess of such limit, the
excess amount shall be payable in the first five (5) days of the seventh (7th)
month after his Separation from Service. The Executive shall have the right
during such six (6) month period to pay any unpaid part of the premiums on such
welfare benefits at his own expense in order for the Executive to keep such
welfare benefits in force.
(4)If and to the extent that any benefit described in Paragraphs (2) and (3) is
not or cannot be paid or provided under a policy, plan, program or arrangement
of the Company or any Subsidiary, as the case may be, then the Company will
itself pay or provide for the payment to the Executive, his dependents and
beneficiaries, of such Employee Benefits.
(5)A payment or series of payments under the SRP in an amount equal to the
actuarial equivalent of the Executive’s accrued benefit under the SRP as of the
date of his Separation from Service (the “Accrued SRP Payment”) payable
commencing as provided under the terms of the SRP, but no sooner than the
beginning of the seventh (7th) month after his Separation from Service. In
determining such lump sum payment, any benefit under the SRP attributable to the
“final average pay” formula of the Pension Plan shall be converted to a lump sum
actuarial equivalent as described below and any benefit under the SRP
attributable to the “cash balance” formula of the Pension Plan shall be based on
the amount that would be the Executive’s account balance under the cash balance
formula of the SRP.
(6)A lump sum payment (the “Non-accrued SRP Payment”) payable within the first
five days of the seventh (7th) month after the Executive’s Separation from
Service in an amount equal to the actuarial equivalent of the future pension
benefits which the Executive would have been entitled to accrue under the SRP
during the Continuation Period, as modified by this Paragraph (6) (including
Base Salary and Incentive Pay as determined in Paragraph (1) as being the amount
earned during such period), if the Executive had remained in the full-time
employment of the Company for the entire Continuation Period. In determining
such lump sum payment, any benefit under the SRP attributable to the “final
average pay” formula of the Pension Plan shall be converted to a lump sum
actuarial equivalent as described below and any benefit under the SRP
attributable to the “cash balance” formula of the Pension Plan shall be based on
the amount that would be the Executive’s account balance under the cash balance
formula of the SRP.
(7)The calculation of the SRP Payments and its actuarial equivalence shall be
made as of the date six (6) months after Executive’s Separation from Service
using the assumptions and factors used in the salaried pension plan for similar
calculations. Any payment attributable to the “final average pay” formula under
the salaried pension plan shall be discounted from the date the Executive would
have been eligible to receive an unreduced benefit under such formula (using as
his “continuous service” for this purpose the sum of his actual continuous
service and the continuous service he would have had during the Continuation
Period) to the date of payment using the discount rate specified in the salaried
pension plan.
The Company hereby waives the discretionary right, at any time subsequent to the
date of a Change in Control, to amend or terminate the SRP as to the Executive
as provided in Paragraph 7 thereof or to terminate the rights of the Executive
or his beneficiary under the SRP in the event the Executive engages in a
competitive business as provided in any plan or arrangement between the Company
and the Executive or applicable to the Executive.
This Paragraph (7) shall constitute a “Supplemental Agreement” as defined in
Paragraph 1.J of the SRP. The terms of the Agreement and this Annex A shall not
replace the SRP with respect to the Executive, but shall take precedence to the
extent they are contrary to provisions contained in the SRP.

Annex A-2

--------------------------------------------------------------------------------




Payment of the SRP Payment by the Company shall be deemed to be a satisfaction
of all obligations of the Company to the Executive under the SRP.
(8)A lump sum amount equal to
(A)    any accrued but unpaid Base Pay through the Executive’s Separation from
Service, plus
(B)    unless otherwise expressly provided by the applicable policy, plan,
program or agreement, the value of any annual bonus or long-term incentive pay
(including, without limitation, incentive-based annual cash bonuses, performance
units, and retention units but not including any equity-based compensation or
compensation provided under a plan intended to be qualified under Code Sections
401(a) and 501(a) or any other plan included in the definition of “qualified
plan” for purposes of Code Section 409A): (i) earned but unpaid relating to
performance periods ending prior to the date on which the Separation from
Service occurred; and (ii) earned or granted with respect to the Executive’s
service during the performance periods or retention periods that include the
date on which the Executive’s Separation from Service occurred, disregarding any
applicable vesting requirements. Amounts payable pursuant to (i) shall be
calculated at actual performance, and amounts payable pursuant to (ii) shall be
calculated at the plan target rate.
Such payment shall be made by the later of ten (10) business days after the
Executive’s Separation from Service or the end of the seven (7) day revocation
period described in Paragraph 5(d) of Exhibit A.
(9)Reasonable outplacement services by a firm selected by the Executive, at the
expense of the Company in an amount up to 15% of the Executive’s Base Pay. Such
outplacement services shall be provided within a period ending no later than the
end of the second taxable year of the Executive following the year in which the
Executive’s Separation from Service occurred and the fees for such services
shall be paid by the Company within five days of receipt of an invoice from the
outplacement provider for its services or within five days of the time the
Executive presents the provider’s invoice for such services to the Company,
provided in either case that the invoice shall be submitted no later than five
days prior to the end of the third taxable year of the Executive following the
year in which his Separation from Service occurred.
(10)Post-retirement medical, hospital, surgical and prescription drug coverage
for the lifetime of the Executive, his spouse and any eligible dependents that
are the same as that which would have been furnished on the day prior to the
Change in Control to the Executive if he had retired on such date with full
eligibility for such benefits.  Such retiree medical coverage shall have a level
of employer subsidy, if any, as the Executive would have had upon his retirement
or Separation from Service as of the end of the Continuation Period determined
in accordance with the terms of the Plan immediately prior to the Change in
Control.  Such retiree medical coverage will not start until after the end of
the Continuation Period during which he will be provided with active employee
medical coverage pursuant to Paragraph (2) above; provided, however, that if
such retiree medical coverage is subject to income tax, the payment of an
eligible retiree medical expense amount shall be made on or before the last day
of the Executive’s taxable year following the taxable year in which that retiree
medical expense was incurred.



Annex A-3

--------------------------------------------------------------------------------




CLIFFS NATURAL RESOURCES INC.
SEVERANCE AGREEMENT
EXHIBIT A
Form of Release
WHEREAS, the Executive’s employment has been terminated in accordance with
Section 3 of the Severance Agreement (the “Agreement”) dated as of
__________________ between the Executive and Cliffs Natural Resources Inc.; and
WHEREAS, the Executive is required to sign this Release in order to receive the
Severance Compensation (as such term is defined in the Agreement) and other
benefits or amounts by the Executive provided under the Agreement, to the extent
representing new or additional amounts and/or rights;
NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Executive agrees
as follows:
1.This Release is effective on the date hereof and will continue in effect as
provided herein.
2.In consideration of the payments to be made and the benefits to be received by
the Executive pursuant to the Agreement, which the Executive acknowledges are in
addition to payments and benefits which the Executive would be entitled to
receive absent the Agreement (other than severance pay and benefits under any
other severance plan, policy, program or arrangement sponsored by Cliffs Natural
Resources Inc.), the Executive, for himself and his dependents, successors,
assigns, heirs, executors and administrators (and his and their legal
representatives of every kind), hereby releases, dismisses, remises and forever
discharges Cliffs Natural Resources Inc., its predecessors, parents,
subsidiaries, divisions, related or affiliated companies, officers, directors,
stockholders, members, employees, heirs, successors, assigns, representatives,
agents and counsel (the “Company”) from any and all arbitrations, claims,
including claims for attorney’s fees, demands, damages, suits, proceedings,
actions and/or causes of action of any kind and every description, whether known
or unknown, which the Executive now has or may have had for, upon, or by reason
of any cause whatsoever (“claims”), against the Company, including but not
limited to:
(a)any and all claims arising out of or relating to the Executive’s employment
by or service with the Company and his termination from the Company other than
any claims arising under the Agreement or under any employee benefit programs or
executive compensation programs not specifically addressed in the Agreement;
(b)any and all claims of discrimination, including but not limited to claims of
discrimination on the basis of sex, race, age, national origin, marital status,
religion or handicap, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, Ohio Revised Code




--------------------------------------------------------------------------------




Section 4101.17 and Ohio Revised Code Chapter 4112, including Sections 4112.02
and 4112.99 thereof; and
(c)any and all claims of wrongful or unjust discharge or breach of any contract
or promise, express or implied.
3.    The Executive hereby gives up any and all rights or claims to be a class
representative or otherwise participate in any class action on behalf of any
employee benefit plan of the Company or any Subsidiary.
4.    The Executive understands and acknowledges that the Company does not admit
any violation of law, liability or invasion of any of his rights and that any
such violation, liability or invasion is expressly denied. The consideration
provided for this Release is made for the purpose of settling and extinguishing
all claims and rights (and every other similar or dissimilar matter) that the
Executive ever had or now may have against the Company to the extent provided in
this Release. The Executive further agrees and acknowledges that no
representations, promises or inducements have been made by the Company other
than as appear in the Agreement.
5.    The Executive further agrees and acknowledges that:
(a)    The release provided for herein releases claims to and including the date
of this Release;
(b)    He has been advised by the Company to consult with legal counsel prior to
executing this Release, has had an opportunity to consult with and to be advised
by legal counsel of his choice, fully understands the terms of this Release, and
enters into this Release freely, voluntarily and intending to be bound;
(c)    He has been given a period of 21 days, commencing on the day after his
Separation from Service, to review and consider the terms of this Release, prior
to its execution and that he may use as much of the 21 day period as he desires;
and
(d)    He may, within 7 days after execution, revoke this Release. Revocation
shall be made by delivering a written notice of revocation to the Executive Vice
President, Human Resources at the Company. For such revocation to be effective,
written notice must be actually received by the Executive Vice President, Human
Resources at the Company no later than the close of business on the 7th day
after the Executive executes this Release. If Executive does exercise his right
to revoke this Release, all of the terms and conditions of the Release shall be
of no force and effect and the Company shall not have any obligation to make
payments or provide benefits to the Executive otherwise required as a result of
the Agreement.
6.    The Executive agrees that he will never file a lawsuit or other complaint
asserting any claim that is released in this Release.




--------------------------------------------------------------------------------




7.    The Executive waives and releases any claim that he has or may have to
reemployment after __________________.
IN WITNESS WHEREOF, the Executive has executed and delivered this Release on the
date set forth below.


Dated:
 
 
 
 
 
Executive







